UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-03364 MAXIM SERIES FUND, INC. (Exact name of registrant as specified in charter) 8515 E. Orchard Road, Greenwood Village, Colorado 80111 (Address of principal executive offices) M.T.G. Graye President and Chief Executive Officer Maxim Series Fund, Inc. 8515 E. Orchard Road Greenwood Village, Colorado 80111 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 831-7129 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 MAXIM SERIES FUND, INC. Maxim Aggressive Profile I, Maxim Conservative Profile I, Maxim Moderate Profile I, Maxim Moderately Aggressive Profile I and Maxim Moderately Conservative Profile I Portfolios Semi-Annual Report June 30, 2010 This report and the financial statements attached are submitted for general information and are not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. Nothing herein is to be considered an offer of the sale of any Portfolio of Maxim Series Fund, Inc. (the “Fund”). Such offering is made only by the prospectus(es) of the Fund, which include details as to offering price and other information. MAXIM SERIES FUND, INC. Financial Reports for the Six Months Ended June 30, 2010 Maxim Aggressive Profile I, Maxim Conservative Profile I, Maxim Moderate Profile I, Maxim Moderately Aggressive Profile I and Maxim Moderately Conservative Profile I Portfolios MAXIM SERIES FUND, INC. STATEMENTS OF ASSETS AND LIABILITIES JUNE 30, 2010 UNAUDITED MAXIM MAXIM MAXIM MAXIM MAXIM MODERATELY MODERATELY AGGRESSIVE CONSERVATIVE MODERATE AGGRESSIVE CONSERVATIVE PROFILE I PROFILE I PROFILE I PROFILE I PROFILE I PORTFOLIO PORTFOLIO PORTFOLIO PORTFOLIO PORTFOLIO ASSETS: Investments at market value, affiliated(1) $ Total assets LIABILITIES: Due to investment adviser NET ASSETS $ NET ASSETS REPRESENTED BY: Capital stock, $.10 par value $ Additional paid-in capital Net unrealized appreciation on investments Overdistributed net investment income ) Accumulated net realized loss on investments ) NET ASSETS $ NET ASSET VALUE PER OUTSTANDING SHARE $ (Offering and Redemption Price) SHARES OF CAPITAL STOCK: Authorized Outstanding (1)Cost of investments, affiliated: $ See notes to financial statements. MAXIM SERIES FUND, INC. STATEMENTS OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2010 UNAUDITED MAXIM MAXIM MAXIM MAXIM MAXIM MODERATELY MODERATELY AGGRESSIVE CONSERVATIVE MODERATE AGGRESSIVE CONSERVATIVE PROFILE I PROFILE I PROFILE I PROFILE I PROFILE I PORTFOLIO PORTFOLIO PORTFOLIO PORTFOLIO PORTFOLIO INVESTMENT INCOME: Income distributions received, affiliated $ EXPENSES: Management fees NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments, affiliated ) ) ) Change in net unrealized appreciation on investments ) ) Net realized and unrealized loss on investments ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ $ ) $ ) $ ) See notes to financial statements. MAXIM SERIES FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS SIX MONTHS ENDED JUNE 30, 2, 2009 MAXIM AGGRESSIVE PROFILE I PORTFOLIO MAXIM CONSERVATIVE PROFILE I PORTFOLIO MAXIM MODERATE PROFILE I PORTFOLIO UNAUDITED UNAUDITED UNAUDITED INCREASE (DECREASE) IN NET ASSETS: OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) Capital gain distributions received 0 0 0 Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) ) DISTRIBUTIONS: From net investment income ) From net realized gains 0 ) 0 ) 0 ) Total distributions ) SHARE TRANSACTIONS: Net proceeds from sales of shares Reinvestment of distributions Redemptions of shares ) Net increase (decrease) in net assets resulting from share transactions ) Total increase (decrease) in net assets ) ) ) NET ASSETS: Beginning of period End of period(1) $ OTHER INFORMATION: SHARES: Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) (1)Including overdistributed net investment income $ ) $
